COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                               No. 08-12-00006-CR
                                                  §
 IN RE: MIGUEL ROJAS, JR.,                               AN ORIGINAL PROCEEDING
                                                  §
                   Relator.                                     IN MANDAMUS
                                                  §


       MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Miguel Rojas, Jr., has filed a petition for writ of mandamus, requesting that this

Court compel the El Paso County District Clerk to “affirmatively address and answer” his

request under the Freedom of Information Act. Because this Court's mandamus authority does

not include the Respondent in this case, the petition is Denied. See TEX.GOV’T CODE ANN.

§ 22.221(b)(West 2004).


January 25, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.